UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 27, 2011 THE FIRST BANCORP, INC. (Exact name of Registrant as specified in charter) MAINE (State or other jurisdiction of incorporation) 0-26589 01-0404322 (Commission file number) (IRS employer identification no.) Main Street, Damariscotta, Maine (Address of principal executive offices) (Zip Code) (207) 563-3195 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) TABLE OF CONTENTS Item 5.07Submission of Matters to a Vote of Security Holders Page 1 Signatures Page 2 Exhibit Index Page 3 Section 5 – Corporate Governance and Management Item 5.07Submission of Matters to a Vote of Security Holders. The 2011 Annual Meeting of Shareholders of The First Bancorp, Inc., the one-bank holding company of The First, N.A., was held at Point Lookout, 67 Atlantic Highway, Northport, Maine 04849, on Wednesday, April 27, 2011, at 11:00 a.m. Eastern Daylight Time, for the following purposes: 1. To elect as Directors of the Company the nominees listed in the Proxy Statement dated March 21, 2011. 2. To approve (on a non-binding basis) the compensation of the Company’s executives. 3. To ratify the Audit Committee’s selection of Berry, Dunn, McNeil & Parker as independent auditors of the Company for 2011. 4. To transact such other business as may properly come before the meeting or any adjournment thereof. At the Annual Meeting, there were present in person or by proxy 8,803,267 shares of the Company’s common stock, representing 90.02% of the total outstanding eligible votes. The final voting results for each proposal are as follows: 1. To elect to one-year terms as Directors of the Company the nominees listed in the Company’s Proxy Statement dated March 21, 2011. For Against Abstain Broker Non-Vote Katherine M. Boyd Daniel R. Daigneault Robert B. Gregory Tony C. McKim Carl S. Poole Mark N. Rosborough Stuart G. Smith David B. Soule Bruce B. Tindal 2. To approve (on a non-binding basis) the compensation of the Company’s executives. For Against Abstain Broker Non-Vote 3.To ratify the Audit Committee’s selection of Berry, Dunn, McNeil & Parker as independent auditors of the Company for 2011. For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE FIRST BANCORP, INC. By: /s/ F. STEPHEN WARD F. Stephen Ward Executive Vice President & Chief Financial Officer Dated: April 28, 2011
